Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bank of America Corporate Center 100 North Tryon Street Suite 4000 Charlotte, NC 28202-4025 +1 ain +1 ax www.dechert.com FREDERICK H. SHERLEY frederick.sherley@dechert.com +1 irect +1 ax April 19, 2011 V IA E DGAR Filing Desk Securities and Exchange Commission Office of Filings and Information Services Branch of Registrations and Examinations Mail Stop 0-25 treet, NE Washington, DC 20549 Re: HSBC Investor Funds (Registrant) File Nos. 033-07647 and 811-04782 Ladies and Gentlemen: On behalf of the Registrant and pursuant to Rule 497(c) under the Securities Act of 1933, as amended (1933 Act), attached for filing are exhibits containing interactive data format risk/return summary information. The interactive data files included as exhibits to this filing relate to the prospectuses filed on behalf of HSBC Emerging Markets Debt Fund and HSBC Emerging Markets Local Debt Fund, each a series of the Registrant (the Prospectuses). The Prospectuses, each dated February 15, 2011 and supplemented March 31, 2011, were filed on March 30, 2011 pursuant to Rule 497(c) under the 1933 Act and are incorporated herein by reference. No fee is required in connection with this filing. Please direct any questions concerning the filing to me at 704.339.3151. Very truly yours, /s/ Frederick H. Sherley Frederick H. Sherley US Austin Boston Charlotte Hartford Los Angeles New York Orange County Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels Dublin London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong
